Citation Nr: 1733160	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to service-connected kidney disability (status post-right nephroureterectomy for renal cell carcinoma with recurrent bladder cancer).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel
INTRODUCTION


The Veteran had active duty service from February 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

This case was previously remanded in May 2014, August 2016, and April 2017 for additional claim development and has now been returned to the Board for further adjudication.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran claimed a service connection for a heart murmur. In July 2014, the Veteran underwent a VA heart examination. The examiner diagnosed the Veteran with left ventricular hypertrophy and dilation of the atrium. The examiner opined that these conditions were less likely than not incurred in or caused by a claimed in-service injury, event, or illness. An addendum medical opinion was provided in August 2016. The examiner opined that the left ventricular hypertrophy and dilation of the atrium are less likely than not proximately due to or the result of the Veteran's service-connected renal cell carcinoma. The examiner further opined that the Veteran's ventricular hypertrophy and dilation of atrium are less likely than not permanently worsened by the Veteran's renal cell carcinoma. The examiner reasoned that a January 2016 cardiology note attributes cardiac symptoms to high coffee intake and mild dehydration. The examiner stated that there is no mention of renal cell carcinoma resulting in the development of left ventricular hypertrophy or arterial dilation. The examiner further reasoned that while a cause of left ventricular hypertrophy is chronic renal failure, the Veteran's last renal test was normal and he was not in chronic renal failure. Finally, the examiner reasoned that causes of dilated atrium are obesity, sleep apnea, hypertension, chronic pulmonary disease and mitral abnormalities.

The Veteran was diagnosed with coronary artery disease (CAD) in March 2015. In the January 2016 cardiology note the examiner referenced, the Veteran's cardiologist stated that there is evidence of at least moderate CAD. The cardiologist did not provide an etiology for the Veteran's diagnosed CAD. The previous VA heart examinations did not diagnosis the Veteran with CAD or provide the etiology of CAD. The United States Court of Appeals for Veterans Claims has held that, a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). This finding enables lay persons, who are hampered by a lack of clinical knowledge, to assert a claim without the need for explicit knowledge of their underlying disability. In this regard, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim. See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Read together Brokowski and Clemons, mandate that the Board consider a Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses. Therefore, the Board finds that an addendum examination is warranted to determine the etiology of the Veteran's CAD or whether the Veteran's service-connected renal cell carcinoma is related to the Veteran's CAD. 

The Board notes that the Veteran was diagnosed with CAD during the course of the appeal. However, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the August 2016 VA examination report. The examiner should determine whether any currently diagnosed heart condition, and specifically CAD, is etiologically related to the Veteran's active service or to the Veteran's service-connected renal cell carcinoma. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion regarding: 

a) whether it is at least as likely as not (a 50 percent or greater probability) that CAD, is related to an in-service injury, disease or event, or was manifest within one year of service discharge. 

b) whether it is at least as likely as not (a 50 percent or greater probability) that CAD, is (1) proximately due to the Veteran's service-connected renal cell carcinoma; or (2) permanently worsened (aggravated) by the Veteran's service-connected renal cell carcinoma.

Specifically address the Veteran's March 2015 diagnosis of CAD and the January 2016 cardiology note that there is evidence of at least moderate CAD.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The examiner should provide complete rationales for each opinion made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should explain why an opinion cannot be provided without resorting to speculation. 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




